DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claims 19-20 remain withdrawn as being directed to a non-elected invention.
Claims 1-18 are examined herein.
The rejection to Claims 1-18 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to Claims 1-2, 4-8, 10, 12-13, 17-18 under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (Plant Biotechnology Reports 9.6 (2015): 443-449) is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to Claims 1, 3, 12 and 14 under 35 U.S.C. 103 as being unpatentable over Min et al. (Plant Biotechnology Reports 9.6 (2015): 443-449) is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to Claims 15 and 16 under 35 U.S.C. 103 as being unpatentable over Min et al. (Plant Biotechnology Reports 9.6 (2015): 443-449) taken with evidence of pGEM®-T and pGEM®-T Easy Vector Systems technical manual, dated 12/18 as applied to Claims 1-2, 4-8, 10, 12-13, 17-18 above and further in view of Daniell (US 5693507 A) is withdrawn in view of Applicant’s amendments of the claims.  
Claim Objections
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An episomal DNA vector comprising a chloroplast origin of replication (Ori) and, optionally, one or more genes of interest, wherein the episomal DNA vector does not contain any sequence that engages in homologous recombination with the plastomic DNA of a host chloroplast, wherein the Ori comprises the sequence of any of SEQ ID NOs: 1 to 30 or a sequence having at least 90% sequence identity to the sequence of any of SEQ ID NOs: 1 to 30, and the episomal DNA vector comprises the sequence of any of SEQ ID NOs: 31 to 89 or a sequence having at least 90% sequence identity to the sequence of any of SEQ ID NOs: 31 to 89.”

The instant Specification provides on page 24 that “An episomal DNA vector that does not contain any sequence that could engage in homologous recombination with the plastomic DNA of the chloroplast of a plant cell is free from any stretch of more than 10 consecutive bp, preferably, more than 20 consecutive bp, even more preferably, more than 40 consecutive bp, and most preferably, more than 50 consecutive bp, that has a sequence identity of more than 70%, preferably, more than 75%, more preferably, more than 80%, and even more preferably, more than 90%, with a sequence of the plastomic DNA of the host chloroplast.”  
The claims are not specific as to the plant or algae species from which the host chloroplast is derived and as such the host chloroplast can be from any species.  In view of this, it is unclear what the limitation requiring that the “episomal DNA vector does not contain any sequence that engages in homologous recombination with the plastomic DNA of the host cell of a host chloroplast” means.  The sequences of SEQ ID NO:1-30 are all significantly longer than even the longest sequence (50bp) sharing homology with a host chloroplast plastomic DNA recited as a preferred embodiment in the Specification.  It is reasonable to conclude that vectors comprising one of SEQ ID 
Claim 18 recites a combination of the episomal vector of Claim 1 and a host plant cell, wherein the species of the host plant cell is different from the species of the plant from which the origin of replication is derived.  As such, this combination would not appear to present the same issue as set forth above and Claim 18 is therefore not indefinite.  
Conclusion
This rejection is NON-FINAL.
No claims are allowed.
	Claims 1-18 appear to be free of the prior art.  The closest prior art is Min et al. (Plant Biotechnology Reports 9.6 (2015): 443-449), but Min et al. does not disclose or teach the recited sequences of SEQ ID NO:1-30 or SEQ ID NO:31-87.  While the use of some of SEQ ID NO:1-30 might be obvious as substitute origins of replication, SEQ ID NO:31-87 appear to represent recombinant sequences that were not known in the prior art at 90% identity or above and the use of sequences having 90% identity to the full length of those sequences does not appear to be otherwise obvious in view of the teachings of the prior art.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.